Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

§ 101 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10,12,13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8, 9, 10, respectively, of prior U.S. Patent No.10,682,610. This is a statutory double patenting rejection.
Please see the side-by-side comparison of these claims in the table below.  Pending claim 10’s recitation “are controlled to be cycled” is deemed the same scope as patent claim 8’s recitation “are cycled” insofar as control is implicit given cycling.


Pending application (some elements re-arranged)
8.  A method for the preparation of a biomolecule, which comprises processing a liquid medium comprising the biomolecule by liquid exchange employing apparatus
for
in-line liquid exchanging a biomolecule-containing liquid comprising a means for mixing comprising a multiple inlet flow-controller further comprising two or more variable flow inlet valves for mixing at least two liquids, 

the means for mixing also comprising an outlet in fluid connection with a tangential flow filtration device configured in single-pass mode, 

wherein the variable flow inlet valves 
are cycled 
between a position achieving a first, relatively low flow rate wherein the liquid remains able to flow, or flow is prevented and at least a second, higher flow rate. 
10. A method for the preparation of a 
biomolecule, which comprises processing a
liquid medium comprising the biomolecule 
by liquid exchange employing an apparatus … for
in-line liquid exchanging a biomolecule-
containing liquid comprising a means for mixing comprising a multiple inlet flow-controller further comprising two or more variable flow inlet valves for mixing at least two liquids, 

the means for mixing also comprising an outlet in fluid connection with a tangential flow filtration device configured in single-pass mode,

wherein the variable flow inlet valves 
are controlled to be cycled 
between a position achieving a first, 
relatively low flow rate wherein the liquid remains able to flow, or flow is prevented
and at least a second, higher flow rate.

9. The method according to claim 8, wherein at least 10 cycles are employed.
12. The method according to claim 10, wherein at least 10 cycles are employed.
10. The method according to claim 9, wherein
the cycle frequency is less than 100 Hz.
13. The method according to claim 12, wherein the cycle frequency is less than 100Hz [sic, “100 Hz”].



[this space blank]



13. [A process for the production of a biomolecule which comprises a method according to claim 8], wherein the variable flow inlet valves are cycled between a position achieving a first, relatively low flow 
rate wherein the liquid remains able to flow, or flow is prevented and at least a second, higher flow rate, 

at least 10 cycles are employed, and 

the cycle frequency is from 0.05 to 0.5 Hz. 

12. The method according to claim 10, 








wherein at least 10 cycles are employed.

16 The method according to claim 15 [sic], wherein the cycle frequency is from 0.05 to 0.5Hz [sic, “0.5 Hz”].
 



Pending apparatus claim 1 does not claim the same invention as claim 1 of the ‘610 patent at least for the reason that pending claims 1 is not limited by patent claim 1’s limitation beginning with the recitation, “wherein retentate from the tangential flow filter … “.  None of this application’s claims dependent on pending claim 1 are limited by the patent claim 1 limitation noted immediately above.  Accordingly, none of pending claims 3, 4, 7, 8, 9 claim the same invention as patent claim 1.



	Pending claim 14 reciting a “buffer exchange“ limitation does not claim the same invention as patent claim 11 reciting the same “buffer exchange” limitation for want of patent claim 11 (dependent directly on independent patent claim 8) to be limited by the pending claim 14’s “at least 10 cycles”  and cycle frequency limitations recited in intervening pending claims 12 and 13.

§112(b)
	Claim 16 is rejected under 35 U.S.C. §112(b) for depending on cancelled claim 15 applicant’s remarks1 notwithstanding.

Claims Not Rejected
	Claims 1, 3-4, 7-10, 12-14, 16 are pending. Claims 10, 12, 13, 16 are rejected.
	Claims 1, 3-4, 7-9 are allowable.


Action is FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks, 2/23/2022, p.5:
        
    PNG
    media_image1.png
    104
    883
    media_image1.png
    Greyscale